— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunkin, J.), rendered November 21, 1984, convicting him of robbery in the first degree, robbery in the second degree and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the evidence, when viewed in the light most favorable to the prosecution, fully supports the jury verdict convicting him of the crimes of robbery in the first degree, robbery in the second degree and criminal possession of stolen property in the second degree (see, People v Contes, 60 NY2d 620). The record establishes that the defendant, acting in concert with another, forcibly stole property from the complainant as she was exiting a Queens subway station. The following day, the defendant and two accomplices attempted to use a credit card, which had been taken from the victim, at a Queens department store. Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). *783Similarly unavailing is the defendant’s effort to secure a reversal of his conviction on the grounds of prosecutorial misconduct during the summation. This claim was raised and rejected on the codefendant’s appeal and we adhere to the decision rendered in that case (see, People v Gonzalez, 137 AD2d 618). Thompson, J. P., Kunzeman, Eiber and Sullivan, JJ., concur.